J-S37010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

LESTER EMANUEL BALDWIN

                        Appellant                  No. 1271 MDA 2016


                Appeal from the Order Entered July 19, 2016
           In the Court of Common Pleas of Lackawanna County
             Criminal Division at No: CP-35-CR-0000813-2015


BEFORE: STABILE, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                        FILED AUGUST 15, 2017

     Appellant, Lester Emmanuel Baldwin, appeals pro se from the July 19,

2016 order denying his motion for release on nominal bail pursuant to

Pa.R.Crim.P. 600(D)(2). We affirm.

     Appellant was arrested and charged with possession with, among other

things, intent to deliver a controlled substance (“PWID”), 35 P.S. § 780-

113(a)(30), in connection with an April 16, 2015 controlled drug buy. The

Commonwealth filed its criminal complaint against Appellant and arrested

him on April 17, 2015.    Appellant was not released on bail.   On May 31,

2016, Appellant filed a motion for release on nominal bail, asserting that he

had been incarcerated for more than 400 days without being brought to trial

and thus was entitled to release under Pa.R.Crim.P. 600(B)(1) and (D)(2).
J-S37010-17


The trial court conducted a hearing on July 19, 2016 and denied the motion

at the conclusion of that hearing.

      Appellant filed a pro se notice of appeal ten days later. The trial court

determined, pursuant to this Court’s remand order, that Appellant’s waiver

of counsel was knowing, intentional, and voluntary. See Commonwealth

v. Grazier, 713 A.2d 81 (Pa. 1998). Appellant committed two procedural

errors in filing a pro se notice of appeal. First, he proceeded pro se while

represented   by   counsel    in   violation   of   the   prohibition   on   hybrid

representation articulated in Commonwealth v. Ellis, 626 A.2d 1137 (Pa.

1993). We will overlook this mistake in light of our remand for a Grazier

hearing.   Second, rather than file a notice of appeal from the trial court’s

interlocutory order, Appellant should have filed a petition for review under

Pa.R.A.P. 1762(b)(2). That rule governs Appellate review of orders relating

to bail. In Commonwealth v. Jones, 899 A.2d 353 (Pa. Super. 2006), this

Court treated the appellant’s notice of appeal from an order denying bail as

a petition for review filed under Rule 1762(b)(2). Id. at 354 n.1. We will

follow Jones here. We therefore turn to the merits of Appellant’s argument

that the trial court erred in denying his motion for release on nominal bail.

      We conduct our review as follows:

            Our standard of review in evaluating Rule [600] issues is
      whether the trial court abused its discretion.... The proper scope
      of review in determining the propriety of the trial court’s ruling is
      limited to the evidence on the record of the Rule [600]
      evidentiary hearing and the findings of the lower court. In
      reviewing the determination of the hearing court, an appellate

                                      -2-
J-S37010-17


      court must view the facts in the light most favorable to the
      prevailing party.

Id. at 354

      We have reviewed the applicable law, the parties’ briefs, the record,

and the trial court’s opinion.   We conclude that the trial court’s opinion

accurately addresses the merits of Appellant’s arguments. In particular, we

observe that this case proceeded with several defense continuances and

other significant delays occasioned by Appellant’s inability to get along with

appointed counsel.   Appellant’s first two lawyers withdrew due to conflicts

with Appellant, and Appellant elected to proceed pro se in this appeal after

parting ways with his third appointed counsel. The record supports the trial

court’s conclusion that most of the delay in this case is attributable to

Appellant. We affirm the trial court’s order based on the trial court’s October

5, 2016 opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2017




                                     -3-
Circulated 07/31/2017 04:06 PM